Citation Nr: 0022829	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
June 1955.  The veteran died on July [redacted], 1997.  The 
appellant is the veteran's widow.  

This appeal arises from an August 1997 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
service connection for the cause of the veteran's death, and 
which denied entitlement to DIC under 38 U.S.C.A. § 1318.  
The notice of disagreement was received September 1997.  The 
statement of the case was issued in September 1997.  The 
appellant's substantive appeal was received in October 1997.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in August 1999 for the purpose of obtaining 
additional medical evidence and to afford the appellant due 
process, and it has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on July [redacted], 
1997, according to the certificate of death, was respiratory 
failure which was due to (or as a consequence of) metastatic 
non-small cell cancer, lung to nodes, bones, and brain; other 
significant conditions contributing to death but not 
resulting in the underlying cause of death was severe chronic 
obstructive pulmonary disease.

2.  At the time of the veteran's death, service connection 
was in effect for inactive, moderately advanced, pulmonary 
tuberculosis and the residuals of an appendectomy, each 
evaluated as noncompensable.

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's military 
service or his service-connected disabilities and his death.

4.  The appellant's claim of service connection for the cause 
of the veteran's death is not plausible.

5.  The evidence of record does not show that the veteran was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. § 3.22 (as in effect prior and subsequent to January 
21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died in July 1997 from respiratory failure which 

was due to (or as a consequence of) metastatic non-small cell 
cancer, lung to nodes, bones, and brain.  No other causes of 
death were listed.  However, severe chronic obstructive 
pulmonary disease was listed under the heading "other 
significant conditions contributing to death but not 
resulting in the underlying cause of death". At the time of 
his death, service connection was in effect for inactive, 
moderately advanced, pulmonary tuberculosis and the residuals 
of an appendectomy, each evaluated as noncompensable.  The 
veteran died at home.  An autopsy was not performed.  

The veteran's enlistment and discharge examination indicated 
that his lungs were normal.  Service medical records 
reflected that he received evaluations and treatment for 
acute pharyngitis, complaints of coughing up blood (which was 
believed to have originated from the nasopharynx), and acute 
bronchitis.  There were no findings pertaining to complaints, 
treatment, or diagnosis of lung cancer, non-small cell 
cancer, and/or chronic obstructive pulmonary disease.

In April 1957, the veteran filed a claim for service 
connection for multiple conditions including active pulmonary 
tuberculosis.  He reported that he was currently receiving 
treatment through the Columbia VA Hospital (VAH).  He made no 
reference to lung cancer.

A narrative summary from the Columbia VAH indicated that the 
veteran was admitted to that facility in April 1957 as a 
result of having been diagnosed as having pulmonary 
tuberculosis in March 1957 while working in Chicago.  He gave 
a history of feeling run down and tired for several months 
and having a cough.  A chest x-ray revealed extensive 
infiltration of the right apex.  The veteran was placed on 
INH and PAS.  He was also started on occupational therapy.  
As further treatment was deemed necessary, he was transferred 
to the Oteen VAH.  The diagnosis at discharge was active, 
minimal pulmonary tuberculosis of the right upper lobe.

By a rating action dated in July 1997, service connection for 
active, minimal, pulmonary tuberculosis of the right upper 
lobe was granted.  The RO found that the evidence of record 
demonstrated the veteran's pulmonary tuberculosis had 
manifested during the applicable presumptive period following 
his military service.  As his pulmonary tuberculosis was 
active, a total rating was assigned.  The veteran was also 
awarded a noncompensable disability evaluation for the 
residuals of an appendectomy, after being granted service 
connection for the same.

Medical records from the Oteen VAH dated from July 1957 to 
September 1958 were associated with the claims folder.  At 
the time of his admission, the veteran's chest x-rays, when 
compared to those from April 1957, showed that the lesion in 
the right upper lobe was more diffused and gradually 
contracted.  By April 1958, serial x-rays of the chest were 
reported to reveal marked clearing of the lesion in the right 
apex with shrinking of the nodules.  Sputum was negative by 
all methods for aspirated foreign bodies.  His clinical 
condition was said to have continued to improve and he was 
transferred to the rehabilitation ward.  

A discharge summary dated in September 1958 indicated that, 
by gradual exercise, the veteran obtained seven hours work 
tolerance daily and performed his rehab activities without 
difficulty.  His general physical condition, to include chest 
x-rays, was noted to have remained good.  In this regard, the 
veteran's chest x-rays were reported to have been stable 
since January 1958.  It was also noted that the last postive 
sputum was dated in April 1957, and that the veteran had had 
numerous subsequent negatives.  The discharge diagnosis was 
inactive, moderately advanced, pulmonary tuberculosis.  The 
prognosis of maintaining an inactive status was good.

In September 1958, the RO concluded that the veteran was 
entitled to a "graduated rating" for his inactive, 
moderately advanced, pulmonary tuberculosis.  Specifically, 
the veteran was assigned a 100 percent disability rating from 
April 1957 to September 1960, a 50 percent rating from 
September 1960 to September 1964, a 30 percent rating from 
September 1964 to September 1969, and a noncompensable 
evaluation from September 1969.  The noncompensable 
evaluation assigned for the residuals of the veteran's 
service-connected appendectomy was continued.  The veteran 
was apprised of this decision in a letter dated in September 
1958.  There is no indication that the veteran appealed this 
determination.

A report from the Columbia VAH dated in December 1959 showed 
that the veteran was admitted for complaints of chronic low 
back pain, and that he received treatment for the same.  His 
history of treatment for pulmonary tuberculosis was 
discussed.  The veteran reported that he had been checked 
every three months since his discharge from the hospital, and 
that he had been diagnosed as having arrested tuberculosis 
each time.  On physical examination, percussion and 
auscultation of the lungs was negative.  Expansion was good 
bilaterally.  There were no rales.  The lungs were within 
normal limits on x-ray.  Sputum was negative for aspirated 
foreign bodies.  During the course of his hospitalization, 
the examiner noted that the veteran had no pulmonary 
complaints.

In June 1961, the Board of U.S. Civil Service Examiners asked 
VA to supply a summary of the veteran's current medical 
condition with regard to his tuberculosis.  The RO responded 
in a letter dated that same month.  Therein, the Acting 
Director of the Outpatient Clinic indicated that the veteran 
was receiving a 50 percent disability evaluation for service-
connected inactive, moderately advanced, pulmonary 
tuberculosis and a noncompensable evaluation for the 
residuals of a service-connected appendectomy.  The physician 
stated that the veteran had been followed for his 
tuberculosis by the outpatient clinic since September 1958.  
He said the veteran's most recent checkup had been in April 
1961 and had reported as follows:  

"Has had pain in lower right anterior 
chest for past week - chest sore to 
palpation.  Smokes moderately and coughs 
in the morning.  Some aggravation of pain 
upon coughing.

Examination:  Temperature 98.6 degrees.  
Small circumscribed area of tenderness in 
5th-6 anterior intercostal space.  Lungs 
negative to physical examination.  X-ray 
of chest negative.

Recommend: Aspirin, 5 gr., every 4 
hours."  

The appellant filed an application for DIC in July 1997.  
Therein, she alleged that the cause of the veteran's death 
was the result of his military service.  She indicated that 
the veteran had been receiving treatment through non-VA 
health care providers and the Greenville VA outpatient clinic 
(VAOC).

By a rating action dated in August 1997, service connection 
for the cause of the veteran's death was denied.  The RO 
found there was no evidence that the cancer that caused the 
veteran's death was etiologically related to his military 
service.  Moreover, the RO held there was no indication that 
pulmonary tuberculosis caused any progression of the 
veteran's death from lung cancer.  Entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 was also denied because 
the veteran did not have a compensable service-connected 
disability evaluation at the time of his death.

The matter was Remanded by the Board in August 1999 in order 
to obtain additional medical evidence and to provide due 
process consideration to the appellant.  Specifically, the RO 
was asked to obtain the veteran's treatment records from the 
Greenville VAOC between 1995 and July 1997.  The Board also 
indicated that the appellant should be contacted and informed 
that she could submit competent evidence that demonstrated an 
etiological relationship between the veteran's death and his 
military service or service-connected disabilities.  Further 
citing the case of Wingo v. West, 11 Vet. App. 307 (1998), 
the RO was told to adjudicate the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, based on her right to demonstrate that the veteran 
hypothetically would have been entitled to receive 100 
percent benefits based on evidence his claims folder or in VA 
custody at the time of his death.  

In a letter dated in September 1999, the RO asked the 
appellant to submit any competent evidence she possessed that 
demonstrated a nexus between the veteran's death and his 
service, or service-connected disabilities.  She was also 
asked to identify the places at which the veteran was 
provided VA treatment for his service-connected disabilities 
since July 1987.  To date, the appellant has not responded to 
this inquiry.

Medical records from the Dorn VAH dated from October 1996 to 
April 1997 were associated with the claims folder.  An 
October 1996 treatment report indicated that the veteran was 
diagnosed as having lung cancer in April 1995, and that no 
surgery had been performed because the cancer had spread to 
the lymph nodes.  The cancer was reported to have gone into 
remission after chemotherapy and radiation therapy.  The 
examiner stated that a recent bronchial washing had shown 
what was believed to be re-emergent tuberculosis.  In this 
regard, noting that he had had pulmonary tuberculosis in 1957 
that had required 15 months of treatment, the veteran 
reported that he had been in perfect health until he was 
diagnosed as having lung cancer in 1995.  The diagnosis was 
squamous cell cancer of the lung with metastasis and postive 
aspirated foreign body culture.  The bronchial washing was 
sent to the State health department for evaluation.  


A follow-up treatment note dated in November 1996 indicated 
that the State had reported that the culture had shown 
atypical mycobacterium as opposed to mycobacterium 
tuberculosis.  The veteran was informed that he could stop 
taking his anti-tuberculosis medications.  An April 1997 
treatment note indicated that the squamous cell carcinoma was 
in remission.

In November 1999, service connection for the cause of the 
veteran's death was denied.  The RO found the evidence of 
record failed to establish any relationship between the 
veteran's military service, or any service-connected 
disability, and his death due to metastatic non-small cell 
cancer.  In this regard, the veteran's diagnosis of having 
re-emergent tuberculosis in 1996 was noted to have been 
subsequently revised when laboratory studies showed atypical 
mycobacterium.  The RO further determined that entitlement to 
DIC under the provision of 38 C.F.R. § 1318 was not 
warranted.  The RO stated that the appellant did not provide 
any evidence of hypothetical entitlement to a 100 percent 
evaluation for the ten year period immediately proceeding the 
veteran's death.  A supplemental statement of the case was 
provided to the veteran that same month.

II.  Analysis

A.  Cause of Death

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during a period of war, and a malignant tumor becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 

presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (1999).  38 C.F.R. § 3.312(c) further provides as 
follows:

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the appellant has presented 
evidence of a well-grounded claim.  If she has not presented 
a well-grounded claim, her appeal must fail, because the 
Board has no jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant would not 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996).

As previously noted, the July 1997 death certificate 
indicates that the veteran died from respiratory failure that 
was due to or a consequence of metastatic non-small cell 
cancer, lung to nodes, bones, and brain.  Here, there is no 
evidence of record that establishes a diagnosis of 
respiratory failure, metastatic non-small cell cancer, or 
squamous cell cancer of the lung until many years post-
service.  Moreover, the appellant has not offered any medical 
evidence attributing these conditions to the veteran's 
military service.  The appellant's opinion that the veteran's 
metastatic lung cancer was incurred in service does not meet 
this standard.  As indicated in Espiritu v. Derwinski, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.   

Similarly, any contention that the veteran's service-
connected inactive pulmonary tuberculosis caused his death 
must fail.  The cause of the veteran's death was respiratory 
failure that was due to or a consequence of metastatic non-
small cell cancer, lung to nodes, bones, and brain.  There 
were no findings that related the cause of the veteran's 
death to any of his service-connected disabilities.  
Likewise, there is no medical evidence of record which 
indicates that the veteran's service-connected inactive 
tuberculosis contributed substantially or materially to cause 
his death.  The pulmonary complications suffered by the 
veteran have not been linked to his service-connected 
pulmonary tuberculosis.  The record clearly shows that the 
veteran's service-connected had been completely arrested 
since 1958.  There is no indication that he had experienced 
any reoccurences of his tuberculosis or lasting complications 
related thereto.  There is also no evidence that the chronic 
obstructive pulmonary disease that contributed to the 
veteran's death was related to his service-connected inactive 
tuberculosis.  As referenced above, the veteran's diagnosis 
of tuberculosis in 1996 was later revised to atypical 
mycobacterium



Finally, the Board wishes to express its deepest sympathy for 
the appellant's loss of her husband, and also its 
appreciation of her obvious sincerity in pursuing this claim.  
However, the Board must decide cases based upon the facts and 
the law currently in effect, and not upon sympathy or good 
will.  The Board has considered the doctrine of giving the 
benefit of the doubt to the appellant under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 3.102, but the Board does not find the 
evidence is of such approximate balance as to warrant its 
application.

B.  DIC pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct and either 
the veteran was in receipt of or was entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or (2) the veteran 
would have been entitled to receive a 100 percent disability 
rating for such time period but for factors such as the 
receipt of military retired pay or clear and unmistakable 
error in a final rating or Board decision.  See also 38 
C.F.R. § 3.22 (1999).

Furthermore, in Wingo v. West, 11 Vet. App. 307 (1999), the 
Court determined that was a third way of obtaining VA DIC 
benefits, namely by showing that a veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime, or based 

on evidence in the veteran's claims folder or VA custody 
prior to his death.  See also Carpenter v. Gober, 11 Vet. 
App.140, 147 (1998) and Marso v. West, 13 Vet. App. 260 
(1999).

However, the Secretary of Veterans Affairs recently indicated 
that the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect VA's intent, and the VA Secretary further 
indicated that 38 U.S.C.A. § 1318 does not authorize VA to 
award dependency and indemnity compensation benefits in cases 
where the veteran merely had hypothetical entitlement.  
Pursuant to 65 Fed Reg. 3388 (Jan. 22, 2000), 38 C.F.R. § 
3.22 currently reads as follows:

Sec. 3.22 DIC benefits for survivors of 
certain veterans rated totally disabled 
at time of death.

(a) Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was 
entitled to receive, compensation for 
service-connected disability that was: 
(i) Rated by VA as totally disabling for 
a continuous period of at least 10 years 
immediately preceding death; or (ii) 
Rated by VA as totally disabling 
continuously since the veteran's release 
from active duty and for at least 5 years 
immediately preceding death.

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service- 
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.

(c) For purposes of this section, "rated 
by VA as totally disabling" includes 
total disability ratings based on 
unemployability (Sec. 4.16 of this 
chapter).

At the time of the veteran's death, he was not in receipt of 
total disability compensation for his service-connected 
disabilities.  As referenced above, at the time of his death, 
the veteran had been in receipt of noncompensable disability 
evaluations for his service-connected inactive, moderately 
advanced, pulmonary tuberculosis and residuals of an 
appendectomy.  Those noncompensable ratings had been in place 
since September 1969.  Recovery pursuant to 38 U.S.C.A. § 
1318 is therefore impermissible.

With respect to the "entitled to receive" clause in 38 C.F.R. 
§ 3.22(a), the appellant has not specifically raised any 
matters that are delineated in 38 C.F.R. § 3.22(b), and the 
Board has been unable to identify any such matters as well.  
In particular, the appellant has not raised the issue of 
clear and unmistakable error in any final RO rating decision. 
See Marso v. West, 13 Vet.App. 260 (1999).

The appellant, through her representative, asserts that the 
veteran "should have been receiving" 100 percent disability 
based on the veteran's past history of suffering from 
pulmonary tuberculosis.  This assertion is in the nature of a 
hypothetical entitlement claim.  However, recovery based upon 
a hypothetical entitlement claim is precluded by law.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22; 65 Fed. Reg. 3388 et seq.  
The Board notes that it is bound by VA law and regulations, 
see 38 U.S.C.A. 
§ 7104(c) (West 1991).

The Board observes in passing that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 38 
C.F.R. § 3.22 was revised after the appellant's claim was 
filed, the law itself has not changed.  As the Secretary's 
interpretive rule makes clear, the law was always that 
hypothetical claims were not permitted to establish 
entitlement to dependency and indemnity compensation.

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
DIC pursuant to 38 U.S.C.A. § 1318 is precluded as a matter 
of law.  Because the law, and not the facts, is dispositive 
of the issue, the appellant has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

